NONPRECEDENTIAL DISPOSITION
                                      To be cited only in accordance with
                                               Fed. R. App. P. 32.1



                       United States Court of Appeals
                                                For the Seventh Circuit
                                                Chicago, Illinois 60604

                                                       October 25, 2013

                                                           Before

                                            RICHARD D. CUDAHY, Circuit Judge
                                                               
                                            ILANA DIAMOND ROVNER, Circuit Judge

                                          ANN CLAIRE WILLIAMS, Circuit Judge

No. 03‐1322
                                                                  Appeal from the United States District
UNITED STATES OF AMERICA,                                         Court for the Northern District of
                                 Plaintiff‐Appellee,              Illinois, Eastern Division.

         v.                                                       No. 01 CR 543‐3

SEDGWICK JOHNSON,                                                 James F. Holderman, 
                        Defendant‐Appellant.                      Judge.

                                                          ORDER

    We issued a limited remand in this case to inquire whether the district court would
impose the same 360‐month sentence on Sedgwick Johnson if it knew the full extent of its
discretion. After considering both parties’ positions, the district court has responded that
it would reimpose the same sentence. Accordingly, there was no plain error in Johnson’s
sentence, see United States v. Paladino, 401 F.3d 471, 484 (7th Cir. 2005), and the judgment
of the district court is AFFIRMED.